United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604

                                  April 11, 2007

                                     Before

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. DIANE P. WOOD, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-2591

TERRY B. YOUNG,                             Appeal from the United States
    Plaintiff-Appellant,                    District Court for the Northern
                                            District of Illinois, Eastern Division
      v.
                                            No. 02 C 390
UNITED STATES OF AMERICA,
    Defendant-Appellee.                     George W. Lindberg,
                                            Judge.

                                   ORDER

      The court’s final order and judgment of April 6, 2007 are VACATED.